WARD, Circuit Judge.
The complainant exploits the patents in *»uit by means of licenses and these suits are against dealers. A suit against manufacturers is soon to be reached for final hearing before Judge Hazel in the Northern district. In it a mass of new proofs have been already taken, which have been submitted to me on this motion, and more are still to be taken. Under these circumstances preliminary injunctions may go, but they will be suspended pending the decision of the cause in the Northern district, provided the defendants give proper security to pay to the complainant any damages or profits which may hereafter be awarded.